Citation Nr: 1309651	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  11-05 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a left shoulder disorder.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from June 1954 to February 1959 and from August 1961 to August 1967.

These matters come before the Board of Veterans' Appeals (BVA or Board) from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Gretna, Louisiana, and a February 2009 rating decision by the RO in Cleveland, Ohio.  Jurisdiction of this case belongs to the RO in New Orleans, Louisiana.

In March 2012, the Veteran testified during a Board hearing before the undersigned at the RO.  A transcript of that hearing is of record.

This case was previously before the Board in June 2012, at which time the Board reopened the Veteran's claims of service connection for left shoulder disability, low back disability, and right knee disability, and remanded those claims and the claim of service connection for a neck disorder for additional development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There has been no demonstration by competent or credible lay or medical evidence, that a chronic neck disorder, left shoulder disorder, low back disorder, or a right knee disorder was present in either of the Veteran's periods of active duty service.

2.  Arthritis of the neck, left shoulder, low back, or right knee was not demonstrated to a compensable degree within a year of discharge from either periods of the Veteran's active service.

3.  The weight of the evidence is against a finding for a nexus or link between a neck disorder, left shoulder disorder, low back disorder, or a right knee disorder and the Veteran's periods of active service.


CONCLUSIONS OF LAW

1.  A neck disability was not incurred in, or aggravated by, active service, nor may cervical spine arthritis be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

2.  A left shoulder disability was not incurred in, or aggravated by, active service, nor may left shoulder arthritis be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

3.  A low back disability was not incurred in, or aggravated by, active service, nor may lumbar spine arthritis be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

4.  A right knee disability was not incurred in, or aggravated by, active service, nor may right knee arthritis be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA applies in this case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated in August 2008, December 2008, and June 2012, the Veteran was informed of the evidence and information necessary to substantiate the claim, the information required of the appellant to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the August 2008 letter the Veteran received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was completed prior to the initial AOJ adjudication of the claims.  Pelegrini.

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are private and VA records.  The Veteran has undergone a VA examination that has addressed the medical matters presented by the appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The June 2012 VA examiner performed a contemporaneous physical examination of the Veteran and elicited information concerning the Veteran's military service.  The opinions considered the pertinent evidence of record and contained supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

During the March 2012 Board hearing, to assist the Veteran, the undersigned asked questions to help direct the Veteran's testimony and to clarify the medical matters presented by this appeal.  The undersigned asked the Veteran if he had submitted any medical evidence relating the claimed disabilities to service, and such questioning resulted in the Board having the AOJ schedule the Veteran for a VA examination to obtain additional evidence in this appeal.  The criteria to reopen the claims were also discussed.  These actions fulfilled the duties under 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Applicable Laws-Service connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).

Service connection for certain specified chronic diseases, such as arthritis, may be established on a presumptive basis by showing that such disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The Board observes that a Veteran's "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to a 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service).  The "P" stands for "physical capacity or stamina," the "U" indicates "upper extremities," the "L" is indicative of "lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stands for "psychiatric condition."  Odiorne v. Principi, 3 Vet. App. 456 (1992).

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Analysis

The Veteran essentially contends that the disabilities on appeal arose from injuries sustained in a parachute jump during service in June 1958.  He has also indicated, such as in an August 2005 statement, that he first injured his left shoulder during service in 1953 or early 1954.

At his March 2012 Board hearing the Veteran stated that he had made many parachute jumps during service, including some that he made while carrying heavy communications equipment that sometimes weighed almost 100 pounds.  He essentially indicated that he did not seek treatment during service for his various injuries as he was young and wanted to keep it to himself in order to continue serving in his unit.  He indicated that the conditions on appeal began to really worsen around 1975.

The Veteran's service treatment records show that he injured his left shoulder while making a parachute jump on June 5, 1958.  Examination (June 6, 1958) revealed marked pain but no tenderness or deformity; X-ray was negative.  Further examination revealed a click in the left shoulder joint on forward abduction, which was extremely painful.  The Veteran underwent an orthopedic consultation that same day.  He was given a diagnosis of a contusion of the left shoulder and sent to physical therapy for hot packs and mobilization.  He was also placed on a profile for one month of no field duty, minimal use of the left shoulder, and no parachute jumping.  The June 6, 1958 physical profile (PULHES) had a 3 for U (upper extremities), and it was noted that such designation was temporary.  A physical therapy note from later that day reflects that there was almost total loss of range of motion of the left shoulder due to pain.  An orthopedic consultation note seven days later shows that the Veteran was ordered to continue with physical therapy till he developed better strength, and that he did not need to return to the orthopedic clinic.  There are no further treatment notes pertaining to the left shoulder, and subsequent reports of medical history and examination reflect no problems with the left shoulder.

The service treatment records contain no mention of any problems with the neck, low back, or right knee, to include at the time of the June 6, 1958 parachute jump.

As for the Veteran's first period of service, the Veteran's February 1959 service separation examination report indicated that the Veteran's neck, upper extremities, lower extremities, spine, and musculoskeletal system were clinically evaluated as normal, and his physical profile (PUHLES) was all 1's, including the upper extremities.

As for the Veteran's second period of service, the Veteran's August 1961 service enlistment examination report indicates that the Veteran's neck, upper extremities, lower extremities, spine, and musculoskeletal system were clinically evaluated as normal; the Veteran specifically denied that he had any bone or joint deformity, or painful shoulder on the corresponding Medical History Report.  The Veteran's August 1967 service separation examination report indicates that the Veteran's neck, upper extremities, lower extremities, spine, and musculoskeletal system were clinically evaluated as normal; the Veteran specifically denied that he had any swollen or painful joints, cramps in the legs, bone or joint deformity, painful shoulder, recurrent back pain, trick or locked knee on the corresponding Medical History Report.  His physical profile (PUHLES) noted a 1 for the upper extremities.

In support of his claims, the Veteran has submitted medical evidence documenting current disabilities of the neck, left shoulder, low back, and right knee.  Records dated beginning in March 2001 noted complaints related to low back and right knee pain.  A March 2009 MRI of the neck revealed severe degenerative disc disease, disc bulging, and neural foraminal stenosis.  A June 2006 MRI of the left shoulder revealed mild hypertrophy and impingement with tendinitis of the supraspinatus muscle, and August 2008 X-rays of the left shoulder revealed findings consistent with calcific tendinitis and an old non-acute fracture across the upper mid body of the scapula.  A June 2006 MRI of the lumbar spine revealed mild convex left scoliosis, moderate chronic spondylosis, disc bulging, and foraminal stenosis.  A June 2006 MRI of the right knee revealed chronic osteochondritis/ osteonecrosis, a tear of the lateral meniscus, mild degenerative changes, and synovial hypertrophy/synovitis.

In a July 2009 letter the Veteran's private family nurse practitioner indicated that it was very possible that the Veteran's disorders on appeal were related to the injuries he sustained as a paratrooper during his service from June 1954 to February 1959.  The nurse practitioner stated that the Veteran sustained multiple injuries through his mass paratrooper jumps and had not been in any other major accidents or falls since his paratrooper career.

At a March 2010 VA examination the Veteran reiterated his inservice medical history concerning his left shoulder, and indicated that the only such injury he had sustained was in June 1958.  The examiner essentially indicated that the Veteran's one-time treatment for the left shoulder contusion did not become chronic or recurrent.  The March 2010 VA examiner did not address the July 2009 favorable opinion offered by the family nurse practitioner.

The Veteran has also submitted a March 2011 private treatment note showing a history of twisting his neck when he landed on his left shoulder during a parachute jump in service in 1958.  The physician noted that the Veteran's cervical spine deterioration could be related to a whiplash type injury from the 1950s.  The letter did not discuss the etiology of the Veteran's low back, right knee, or left shoulder disabilities.

At a June 2012 VA examination the examiner elicited and reviewed the Veteran's service and post-service medical history (including the July 2009 and March 2011 private opinions) and performed an extensive contemporaneous physical examination.  The Veteran stated that he had sought treatment from a chiropractor in between his periods of service and had been placed in traction intermittently.  Current diagnoses included arthritis for all of the disabilities on appeal.  As for the Veteran's low back disability, the examiner essentially stated that the Veteran's low back disability was not related to service, including the June 1958 parachute jump incident.  The examiner provided the following rationale for the opinion:

The Veteran has degenerative disease of the lumbar spine which more often than not is not related to a particular injury.  In this Veteran's case he has wide spread degenerative joint disease which indicates his degenerative arthritis is age related.

As for the Veteran's cervical spine disability, the examiner indicated that it was not related to the Veteran's active service.  The June 2012 examiner provided the following rationale for his opinion:

Review of the Veteran's military service treatment records do not reveal any neck complaints or diagnosis of a neck condition including the day after his parachute jump when he was diagnosed [with] a left shoulder contusion on 6 June 1958 or throughout the [entirety] of his military service.  The Veteran was not seen for lower back pain until 1982 indicating that a process other than an injury in 1958 caused his low back condition.  That cause is age related osteoarthritis.

As for the Veteran's right knee disability, the examiner indicated that it was not related to the Veteran's active service and offered the following rationale:

The service treatment records reveal that the Veteran didn't complain of right knee complaints including on 6 June 1958 the day after he had a parachute jump at which time he was diagnosed with a left shoulder contusion, and his physical exams were negative for a right knee condition.  Nothing follows until 6/4/2004 when the Veteran was seen by [Dr. RB], orthopedist.

As for the Veteran's left shoulder disability, the examiner indicated that it was not related to the Veteran's active service and offered the following rationale:

After his original diagnosis of the left shoulder contusion on 6 June 1958 there is no evidence of any complaints of a left shoulder condition until 6/21/2006.  Also radiographs done on 6/28/ 2012 reveal worse degenerative change in the right shoulder than the left one indicating that there is another mechanism for his low back condition.  That cause is age related osteoarthritis.

The evidence of record contains opinions of etiology favorable to the Veteran's claim and the June 2012 VA opinion that rejects the Veteran's claim.  

Greater weight may be placed on one physician's opinion over another depending on factors such as the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The professional credentials and experience of opinion providers are properly considered in assigning probative value.  Sklar v. Brown, 5 Vet. App. 140, 146( 1993).

With these considerations in mind, the Board finds that the favorable opinions have less probative value than the June 2012 VA examiner's opinions.  The Board observes that the July 2009 and March 2011 opinions failed to comment upon the lack of any complaints related to the disorders on appeal during the Veteran's second period of service, some years following the June 1958 parachute jump incident.  Further, the private opinions contained little in the way of rationale and tended to be expressed in conditional language.  The Board observes that medical statements framed in terms such as "could have been" are of limited probative value.  Warren v. Brown, 6 Vet. App. 4,6 (1993).

On the other hand, the June 2012 VA examiner reviewed and provided a detailed commentary concerning the Veteran's treatment records for both periods of service and also referenced specific post-service clinical records, and noted the lack of any objective evidence of the disorders on appeal until many years following service.  The June 2012 VA examiner also reviewed, and commented upon, the favorable opinions of record.  As for rationale, the June 2012 VA examiner noted (after observing, for example, that the Veteran had "wide spread" degenerative joint disease, and after further observing that X-rays taken in 2012 had revealed worse degenerative change in the right shoulder than the left shoulder ) that the Veteran's arthritis of the disabilities on appeal was age-related arthritis, a fact not mentioned or commented upon by the favorable opinions.  Such rationale essentially addresses (and in no way goes against) the assertion of the Veteran and his private family nurse practitioner that the Veteran had not been in any other major accidents or falls since his paratrooper career.

While the Veteran's private family nurse practitioner is clearly competent to provide medical opinions, the professional credentials of the June 2012 VA physician exceeds those of the nurse practitioner, is at least equal to those of the Veteran's March 2011 private physician, and is a factor that the Board must weigh in evaluating the opinions in this case.  Further, the June 2012 VA physician-examiner's emphasis upon the age-related arthritis "factor-rationale" is the core and foundation of the opinions offered, is essentially uncontradicted, and carries great probative weight in this case.

In sum, the disorders on appeal were not demonstrated during either of the Veteran's two periods of active service, and arthritis of the neck, left shoulder, low back, or right knee was not demonstrated to a compensable degree within a year of discharge from either periods of the Veteran's active service.  Finally, the most competent medical evidence does not provide a nexus or link between a neck disorder, left shoulder disorder, low back disorder, or a right knee disorder and the Veteran's periods of active service.

The Veteran is competent to provide statements concerning factual matters of which he has first hand knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran lacks the medical training and expertise to opine that any arthritis he has is etiologically related to his military service.  See generally King v. Shinseki, 700 F. 3d 1339 (Fed. Cir 2012).

The Board finds that the Veteran's statements as to continuity of arthritis symptomatology of the disabilities on appeal since service are less than credible (See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran).  In this regard, the Board notes that the Veteran specifically denied that he had such disorders at the time of his separation from service in February 1959 and August 1967.  The Board finds it significant that in this case the Veteran has essentially asserted that he developed chronic neck, left shoulder, right knee, and low back disabilities during his first period of service but would then go on to serve six years shortly thereafter with not even one complaint related to the disorders on appeal during that six-year second period of active service.  In short, the Board does not find that the Veteran's lay statements are sufficient to establish continuity of arthritis symptomatology for the disorders on appeal.

To the extent that the Veteran may be claiming that any of the disorders arose as a result of combat, the Board notes that the provisions of 38 U.S.C.A. § 1154 do not obviate the requirement that the Veteran must submit medical evidence of a causal relationship between his current condition and service.  Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  That is, even assuming combat status, the Veteran must provide satisfactory evidence of a relationship between his service and the disabilities on appeal.  38 U.S.C.A. § 1154(b).  He has not done so in this case.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for a neck disorder is denied.

Service connection for a left shoulder disorder is denied.

Service connection for a low back disorder is denied.

Service connection for a right knee disorder is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


